 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RAYMOND LEE GOINS,                               No. 2:18-cv-0034 TLN CKD P
12                       Plaintiff,
13           v.                                        ORDER
14    A. DIMACULANGAN, et al.,
15                       Defendants.
16

17          Plaintiff is a California prisoner proceeding pro se. On November 30, 2018, plaintiff filed

18   a document in which, among other things, plaintiff requests copies of documents identified as

19   documents 20 and 21 on the court’s docket. Docket entries 20 and 21 arise from the same

20   document which was submitted by a California Department of Corrections (CDCR) official and

21   concerns which remaining defendants are willing to waive service of process and appear in this

22   action, and which are not. This document was submitted by CDCR pursuant to an agreement

23   between the court, CDCR, and the California Office of the Attorney General with the goal of

24   expediting the appearance of CDCR employees as defendants in actions before the court and

25   simplifying the service of process procedure in such actions. Communications from CDCR in

26   furtherance of this agreement, such as the document represented by docket entries 20 and 21,

27   often contain information as to the whereabouts of current or former CDCR employees including

28   residential addresses. The court has agreed that this information will only be used by the court to
                                                       1
 1   facilitate service of process and will not be made public to the extent a plaintiff’s ability to pursue

 2   his claims will not be impacted. For all of these reasons, and because, at this point, plaintiff does

 3   not require any of the information included in the document identified to pursue his remaining

 4   claims, plaintiff’s request for a copy of the document will be denied.

 5           Also, this action is proceeding under the court’s “Post-Screening ADR Project.”

 6   Accordingly, the court will most likely hold a settlement conference prior to permitting discovery.

 7   Plaintiff requests that the court not hold a settlement conference until all defendants are served.

 8   Plaintiff does not indicate why he makes this request.

 9           Plaintiff’s request will be denied as there is not good cause to delay a settlement

10   conference with respect to all claims simply because one defendant or a few defendants have not

11   been served. Furthermore, it may be possible for plaintiff to negotiate with respect to all of his

12   claims even if certain defendants have not been served if plaintiff, the Attorney General and

13   CDCR are agreeable to that.

14           Accordingly, IT IS HEREBY ORDERED that:

15           1. Plaintiff’s request for a copy of the document represented by docket entries 20 and 21

16   is denied.

17           2. Plaintiff’s request that the court not hold a settlement conference in this action until all

18   defendants are served is denied.

19   Dated: December 11, 2018
                                                        _____________________________________
20
                                                        CAROLYN K. DELANEY
21                                                      UNITED STATES MAGISTRATE JUDGE

22

23

24   1
     goin0034.ssc
25

26
27

28
                                                         2
